Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  December 21, 2016                                                     Robert P. Young, Jr.,
                                                                                   Chief Justice

                                                                         Stephen J. Markman
                                                                              Brian K. Zahra
  153689 & (62)                                                       Bridget M. McCormack
                                                                            David F. Viviano
                                                                        Richard H. Bernstein
                                                                              Joan L. Larsen,
  IBTIHAJ SHAMMOUT, a Minor, by her Next                                                Justices
  Friend, HANI SHAMMOUT and ARWA
  SHAMMOUT,
              Plaintiffs-Appellees/Cross-
              Appellants,
  v                                               SC: 153689
                                                  COA: 323532
                                                  Kalamazoo CC: 12-000251-NI
  KALAMAZOO JAYCEE,
          Defendant/Cross-Defendant/Cross-
          Plaintiff-Appellee,
  and
  DASTOLI & ASSOCIATES, INC. a/k/a UNITED
  RENTAL,
            Defendant/Cross-Plaintiff-Appellee,
  and
  SHAWARMA KING, INC.,
         Defendant,
  and
  SHAWARMA KING FOUR, INC.,
         Defendant/Cross-Defendant-
         Appellant/Cross-Appellee,
  and
  EVENTS, INC.,
            Defendant/Cross-Plaintiff/Cross-
            Defendant-Appellee.

  _________________________________________/
                                                                                                              2


       On order of the Court, the application for leave to appeal the March 29, 2016
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellants are considered, and they are DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.

      BERNSTEIN, J., did not participate due to his prior relationship with the Sam
Bernstein Law Firm.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 21, 2016
       s1214
                                                                            Clerk